TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00615-CV


In re North Forest Independent School District, et al.




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R

		Relators North Forest Independent School District and others have filed a petition
for writ of mandamus and emergency motion that this Court stay the record review hearing at the
Texas Education Agency scheduled for October 2, 2008.  We grant relators' emergency motion and
stay the record review hearing at the Texas Education Agency pending further order of this Court. 
We hereby request a response to the petition for writ of mandamus and motion for emergency stay
to be filed in this Court on or before October 10, 2008.
		It is ordered October 2, 2008.


						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Waldrop and Henson